         Case: 3:15-cv-00324-jdp Document #: 330 Filed: 12/17/18 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN


    ONE WISCONSIN INSTITUTE, INC., et al.
                                                        Case No. 3:15-cv-324
                     Plaintiffs,

          v.

    MARK L. THOMSEN, et al.

                     Defendants.


     MOTION TO ENFORCE THE INJUNCTION AND MAINTAIN THE STATUS QUO


         Plaintiffs, by their undersigned counsel, respectfully move this Court for an order enforcing

the Court’s July 29, 2016 injunction (Dkt. 234) and October 13, 2016 Order on Motion for Relief

(Dkt. 293) against the members and administrator of the Wisconsin Elections Commission, the

secretary of the Wisconsin Department of Transportation, and the administrator of the DMV, by

prohibiting Defendants from implementing Sections 1, 1K, and 92 of SB 884 (2017) (collectively,

“challenged provisions”). 1 SB 884⸺including the challenged provisions⸺was passed by the

Wisconsin State Legislature on December 5, 2018, as part of an extraordinary lame-duck session

held just days after Wisconsin Republicans suffered multiple losses in statewide races for office

as part of a partisan attempt to retain and regain power. The bill was signed into law by outgoing-

Governor Walker on December 14, 2018, and the challenged provisions are in direct violation of

this Court’s aforementioned injunction and order.




1
 SB 884 was enacted as 2017 Wisconsin Act 369 on December 14, 2018, but is referred to as SB
884 herein.

                                                  1
       Case: 3:15-cv-00324-jdp Document #: 330 Filed: 12/17/18 Page 2 of 3



       Section 1K creates state-imposed time limits on in-person absentee voting (“early voting”),

limiting early voting to fourteen days, which this Court found unconstitutional as well as a

violation of the Voting Rights Act and enjoined on July 29, 2016. One Wisconsin Inst., Inc. v.

Thomsen, 198 F. Supp. 3d 896, 931- 35, 956, 960-61 (W.D. Wis. 2016). Section 92 codifies into

law the faulty ID petition process (“IDPP”) that this Court found unconstitutional and in need of

reform or replacement and, in direct violation of this Court’s order, reduces the effective time-

period for receipts valid for voting from 180 days to sixty days. Oct. 13, 2016 Opinion and Order,

at 7-8 (Dkt. 293) (hereinafter, “October Order”). Section 1 preserves the requirement that

university and college IDs must be unexpired, a requirement that this Court found unconstitutional

and enjoined on July 29, 2016. See One Wisconsin Inst., Inc., 198 F. Supp. 3d at 962. Accordingly,

Plaintiffs seek an order from this Court enforcing its injunction by prohibiting Defendants from

implementing Sections 1K and 92 of SB 884 and clarifying that its ruling on expiration dates also

applies to Section 1 of SB 884.

       This motion is based upon the accompanying memorandum of law, attorney declaration,

and supporting exhibits, which address all necessary elements for the entry of the requested order.

The next general election in Wisconsin is scheduled to take place on April 2, 2019. As such,

Plaintiffs respectfully request that the Court consider this motion and any responses, replies, and

argument before that date, and enforce its order so that municipalities that opt to provide early

voting for a longer period than permitted by SB 884 are not prevented from doing so in

contravention of this Court’s injunction.




                                                2
Case: 3:15-cv-00324-jdp Document #: 330 Filed: 12/17/18 Page 3 of 3




DATE: December 17, 2018             Respectfully submitted,

                                    PERKINS COIE LLP

                                    By     /s/ Bruce Spiva

                                          Marc E. Elias
                                          MElias@perkinscoie.com
                                          Bruce V. Spiva*
                                          BSpiva@perkinscoie.com
                                          Elisabeth C. Frost
                                          EFrost@perkinscoie.com
                                          Aria C. Branch
                                          ABranch@perkinscoie.com
                                          Amanda R. Callais** (application for
                                          admission forthcoming)
                                          ACallais@perkinscoie.com
                                          700 Thirteenth Street, N.W., Suite 600
                                          Washington, D.C. 20005-3960
                                          Telephone: (202) 654-6200
                                          Facsimile: (202) 654-6211

                                          Charles G. Curtis, Jr.
                                          CCurtis@perkinscoie.com
                                          One East Main Street, Suite 201
                                          Madison, WI 53703
                                          Telephone: (608) 663-7460
                                          Facsimile: (608) 663-7499

                                          Bobbie J. Wilson
                                          BWilson@perkinscoie.com
                                          505 Howard Street, Suite 1000
                                          San Francisco, CA 94105
                                          Telephone: (415) 344-7000
                                          Facsimile: (415) 344-7050

                                          Attorneys for Plaintiffs

                                          *Attorney of Record




                                3
